Citation Nr: 1402208	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  96-44 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine prior to March 31, 2003.

2.  Entitlement to an initial disability rating in excess of 40 percent for DJD of the lumbar spine for the period from March 31, 2003 to August 25, 2008.

3.  Entitlement to an initial disability rating in excess of 20 percent for DJD of the lumbar spine beginning on August 26, 2008.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Buffalo, New York that granted service connection for DJD of the lumbar spine and assigned a 20 percent disability rating, effective January 15, 1997.  Jurisdiction was later transferred to the RO in White River Junction, Vermont.

An August 2005 Board decision remanded the Veteran's claim for further development.  A July 2010 Board decision granted a higher 40 percent initial disability rating for the period from March 31, 2003 to August 25, 2008, but denied entitlement to initial ratings in excess of 20 percent for the remaining periods before the Board.  A May 2011 order of the Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for partial remand.  A May 2012 Board decision denied entitlement to higher initial ratings.  A February 2013 Court order granted another joint motion for partial remand by the parties, and these issues are now returned to the Board for further review.


FINDINGS OF FACT

1.  For the period prior to March 31, 2003, the Veteran's DJD of the lumbar spine manifested by no more than an overall moderate level of symptomatology, including symptoms of pain and pain on use, with forward flexion to 40 degrees, and extension to 15 degrees; there is no evidence of severe recurring attacks; or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician; or listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, or loss of lateral motion with osteoarthritic changes.

2.  For the period from March 31, 2003 to September 30, 2003, the Veteran's DJD of the lumbar spine manifested by symptoms of pain and pain on use, with forward flexion limited to 15 degrees, and extension to 15 degrees; there is no evidence of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician; or pronounced symptomatology with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings with little intermittent relief.

3.  For the entire period on appeal prior to October 1, 2003, associated neurological impairment of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  For the entire period on appeal prior to October 1, 2003, associated neurological impairment of the left lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

5.  For the period beginning on October 1, 2003, before the Board promulgated a decision in this case, in October 2013, the Board received written notification from the Veteran by way of his authorized representative that he wished to withdraw the issue on appeal of entitlement to higher initial disability ratings for his DJD of the lumbar spine.


CONCLUSIONS OF LAW

1.  For the period prior to March 31, 2003, the criteria for an initial disability rating in excess of 20 percent for DJD of the lumbar spine were not met.   38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002).

2.  For the period from March 31, 2003 to September 30, 2003, the criteria for a disability rating in excess of 40 percent for DJD of the lumbar spine were not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003).

3.  For the period prior to October 1, 2003, the criteria for a separate evaluation of 10 percent, but no greater, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a (Diagnostic Code 5293, Note 2, effective September 23, 2002), 4.124a, Diagnostic Code 8520 (2013).

4.  For the period prior to October 1, 2003, the criteria for a separate evaluation of 10 percent, but no greater, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a (Diagnostic Code 5293, Note 2, effective September 23, 2002), 4.124a, Diagnostic Code 8520 (2013).

5.  For the period beginning on October 1, 2003, the criteria for withdrawal of the appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In October 2013, before the Board promulgated a decision in this case, the Veteran, by way of his authorized representative, submitted a written withdrawal of his appeal of entitlement to an initial disability rating in excess of 20 percent disabling for DJD of the lumbar spine for the period beginning on October 1, 2003.  Therefore, as there remain no allegations of errors of fact or law for appellate consideration for this period beginning on October 1, 2003, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for higher initial disability ratings for the periods on appeal prior to October 1, 2003, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).

The Board notes that where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, the Board finds that an August 2006 notice letter fully satisfied the notice requirements of the VCAA with respect to the Veteran's claims for higher initial ratings, and the Veteran's claims were later readjudicated by way of an October 2008 Supplemental Statement of the Case (SSOC).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided with VA examinations relating to his service-connected DJD of the lumbar spine in January 1998, November 1998, July 1999, March 2001, July 2001, March 2003, and April 2003.  These VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's disabilities under the applicable rating criteria.  Based thereon, the Board finds that the VA examination reports are adequate upon which to base a decision with regard to the Veteran's claims.  See id.  The Board notes that a remand for a new VA examination at this juncture would not serve to provide any further information to rate the Veteran's disability for the periods on appeal prior to October 1, 2003 and, therefore, would serve no useful purpose.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).

Where, as in the instant case, an appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the criteria for rating spine disorders were amended in 2002 and 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).  For claims pending prior to the 2002 and 2003 amendments, as in the instant case, the Board may consider rating the claim under the old and new criteria, whichever is more favorable to the Veteran, except that the new criteria may not be applied before their effective date. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 26, 2003, Diagnostic Code 5292, lumbar spine, limitation of motion, provided a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate, and a 40 percent rating for severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 26, 2003, Diagnostic Code 5295, lumbosacral strain, provided a 10 percent rating for characteristic pain on motion, 20 percent for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position, and 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, disabilities of the spine are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  68 Fed. Reg. 51454-58 (Aug. 27, 2003).  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Note 1 provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2013).

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2013).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2013).

Prior to September 23, 2002, Diagnostic Code 5293, intevertebral disc syndrome (IVDS), provided a 10 percent rating for mild IVDS, 20 percent for moderate with recurring attacks, 40 percent for severe with recurring attacks with intermittent relief, and 60 percent for pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002). 

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 FR 54345-01 (August 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003); 69 FR 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).

Effective September 23, 2002, Diagnostic Code 5293 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent).  

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

A.  Period Prior to March 31, 2003

For the period prior to March 31, 2003, the Veteran's DJD of the lumbar spine is currently rated as 20 percent disabling under Diagnostic Code "5292-5293" See 38 C.F.R. §§ 4.71a (2002 and 2003), 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen); Rating Decision, November 1999.  The Veteran seeks a higher initial rating.

During this period on appeal prior to March 31, 2003, the Veteran was provided with VA examinations relating to his service-connected DJD of the lumbar spine in January 1998, November 1998, July 1999, March 2001, and July 2001.

The January 1998 VA examination report reflects that the Veteran reported that his low back pain frequently radiated down his left lower extremity to his ankle.  Range of motion testing revealed forward flexion to 90 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  There was no evidence of tenderness or spasm in the back.  Deep tendon reflexes in the lower extremities were equal and active, and there were no sensory changes detected in either foot.

The November 1998 VA examination report reflects that the Veteran reported pain on motion radiating to his lower extremities, but no bowel or bladder complaints.  Objective examination revealed full range of motion of the lumbar spine, with flexion to 90 degrees and extension to 40 degrees, lateral bending to 45 degrees, and rotation to 80 degrees.  Deep tendon reflexes were equal and active.  He did have a sensory loss over the lateral aspect of the right foot.  He was noted as performing sedentary work and it was noted he had lost about two weeks of work due to back pain.  A diagnosis of "mild" DJD of the lumbosacral spine was recorded.  It was noted that a January 1998 x-ray revealed mild degenerative joint disease, and a September 1998 MRI revealed minor bulging of the annuli with no disc protrusion.  

The July 1999 VA examination report reflects that the Veteran described his low back pain as mild to moderate in nature, and associated with weakness, stiffness, fatigability and lack of endurance.  He stated he had two episodes per year of severe pain, lasting three to four days.  During these episodes, he remained in bed, took Tylenol and used heat.  Range of motion testing revealed forward flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 15 degrees.  He had full strength in the upper and lower extremities.  Bulk and tone were normal.  A sensory evaluation was normal.  The diagnosis was lumbar spine degeneration. 

The March 2001 VA examination report reflects that the Veteran reported that his low back pain radiated to the lower extremities.  He claimed one to two flares a month, used Extra Strength Tylenol for pain, and occasionally used heat.  He maintained he had lost approximately one week from work the previous year due to back pain.  Examination revealed no paraspinal muscle spasm, straight leg raising was negative on the left, but positive on the right at 50 degrees, muscle strength was 5/5 bilaterally, and sensation was normal.  

The July 2001 VA examination report (to obtain range of motion) reflects that range of motion testing revealed flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 10 degrees.  The examiner indicated the Veteran had a significant catch with pain involving the lumbosacral spine on side bending to the left and on rotation.  The examiner noted the Veteran had slight to moderate limitation of motion in all planes. 

The Board adds that it has taken into serious consideration certain evidence of record noted by the parties in their February 2013 joint motion for partial remand not separately addressed above.  Specifically, the Board acknowledges that a January 1998 VA x-ray report found no acute fractures and the impression was mild degenerative changes of the lumbar spine; an August 1998 VA treatment record reflects the Veteran reported occasional radiation of pain down his left leg from his low back; a September 1998 VA MRI of the lumbar spine reflects that intervertebral disc space heights were well-maintained, although there was evidence of diffuse loss of signal from the discs, particularly at L4-L5, secondary to degeneration, and there was no evidence of disc protrusion or spinal stenosis; an October 1998 VA treatment record reflects that the Veteran was seen for back pain with radiation down to the left posterior thigh, his reflexes were found to be 1+ (hypoactive) at the knees and ankles, straight leg testing was positive on the right side at 50 degrees with pain in the groin.

As noted above, the Board acknowledges that because the Veteran's claim was pending prior to the revision of the rating criteria for disabilities of the spine in September 2002 (and again later in September 2003), the Veteran's DJD of the lumbar spine will be rated using whichever criteria results in a higher rating, except that the revised criteria may not be applied before their effective date.  The Veteran's DJD of the lumbar spine is currently rated under Diagnostic Code "5292-5293" (as in effect prior to September 23, 2002). 

Having considered all of the above evidence of record, the Board finds that for the period prior to March 31, 2003, under the old Diagnostic Code 5293 (effective prior to September 23, 2002), the Veteran's DJD of the lumbar spine disability picture does not more nearly approximate a rating in excess of the 20 percent rating currently assigned.  The 20 percent rating criteria contemplate symptoms that are "moderate" with recurring attacks, whereas the next higher 40 percent rating criteria contemplate "severe" symptoms with recurring attacks, and the Board finds that the Veteran's symptoms are not shown by the above evidence of record to more nearly approximate the "severe" rating criteria.  In that regard, the Board emphasizes that the Veteran had full range of motion of the lumbar spine on VA examinations in January 1998 and November 1998.  The January 1998 X-ray film of the lumbar spine revealed "mild DJD."  The November 1998 VA examiner opined that the Veteran's DJD was "mild."  The Board concedes that the July 1999 VA examination revealed limitation of flexion to 45 degrees (of 90), extension to 15 degrees (of 45), and right and left lateral flexion to 15 degrees (of 45), and that the July 2001 VA examination revealed flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral flexion to 15 degrees.  The Board notes that these ranges of motion are slightly less than half of the full range, such that the Board finds that they do not constitute "severe," but rather, that they are already contemplated by the moderate disability rating currently assigned.  The November 1998 VA examiner characterized the Veteran's DJD of the lumbar spine symptoms as "mild," and noted that the January 1998 x-ray showed "mild" DJD and that the September 1998 MRI revealed "minor" bulging of the annuli with no disc protrusion.  The Veteran himself described his back pain to the July 1999 VA examiner as generally mild to moderate, with only two severe episodes per year, which intermittent flare-ups twice per year are not productive of overall severe, recurring attacks.  Likewise, the July 2001 VA examiner too opined that the Veteran's limitation of motion was "slight to moderate."  

The Board acknowledges that the November 1998 VA examiner noted some sensory loss over the lateral aspect of the right foot.  The Board certainly does not, however, find that this one notation of an objective finding of some sensory loss over the right foot is enough to bring the Veteran's overall disability picture to more nearly approximate a 60 percent rating (from 20 percent).  For the same reasons discussed above, the Veteran's DJD of the lumbar spine symptomatology is certainly not productive of "pronounced" disability as contemplated by the 60 percent rating criteria under the old Diagnostic Code 5293.  The Board emphasizes that the 60 percent rating criteria contemplate not only "pronounced" symptomatology, but also "muscle spasm, absent ankle jerk, or other neurological findings," not merely neurological complaints.  In this case, the Board acknowledges that the Veteran has complained of pain radiating down his lower extremities.  As shown above, however, the January 1998 VA examination found no objective evidence of muscle spasm, deep tendon reflexes in the lower extremities were equal and active, and no sensory changes were detected in either foot.  Sensory examination was also normal at the time of the July 1999 and March 2001 VA examinations.  There is only the one objective finding in the November 1998 examiner's report, which when contrasted with the normal findings in other examinations, again, is simply not sufficient to bring the overall disability picture to approximate a 60 percent rating for pronounced disability.
Under the revised Diagnostic Code 5293 effective September 23, 2002 (and later renumbered as 5243), the Veteran's DJD of the lumbar spine disability picture does not more nearly approximate a rating in excess of the 20 percent rating currently assigned.  The Board again acknowledges that the Veteran reported to the July 1999 VA examiner that he experienced two episodes per year of severe pain, lasting three to four days, and that during these episodes he remained in bed, which the Board notes was prior to the effective date of the regulation change in September 2002.  Even so, the Board emphasizes that there is no evidence during this period of incapacitating episodes as defined by the Diagnostic Code 5293 rating criteria in Note 1, specifically, "that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5293, Note 1) (2002).  Therefore, the Veteran's DJD of the lumbar spine symptoms did not even meet the criteria for a compensable rating under revised Diagnostic Code 5293, effective September 23, 2002.

The Board has considered whether the Veteran's DJD of the lumbar spine disability would be entitled to a higher initial rating than 20 percent for the period prior to March 31, 2003 under the old Diagnostic Codes 5292 and 5295 (effective prior to September 26, 2003).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Prior to September 26, 2003, Diagnostic Code 5292 provided a 10 percent rating for slight limitation of motion, 20 percent for moderate, and 40 percent for severe.  38 C.F.R. § 4.71a (2002).  For the same reasons explained above, the Board finds that the Veteran's overall disability picture during this period was not productive of "severe" symptomatology and, therefore, entitlement to a higher 40 percent rating under old Diagnostic Code 5292 is not warranted.  As noted above, however, the Veteran's DJD of the lumbar spine has been described by multiple VA examiners, and the Veteran himself, as mild or slight to moderate.  

Similarly, old Diagnostic Code 5295, effective prior to September 26, 2003, provided a 20 percent rating for a lumbar strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position, and 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2002).  Again, for the same reasons, the Board finds that the Veteran's overall disability is not productive of "severe" symptomatology so as to warrant a higher 40 percent rating under old Diagnostic Code 5295.  Moreover, there is no medical evidence of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or abnormal mobility on forced motion.  Although mild DJD implies some narrowing of the joint spaces, this alone is not sufficient to bring the disability picture to more nearly approximate the 40 percent rating criteria under old Diagnostic Code 5295. 

With regard to assigning a higher disability ratings for the Veteran's DJD of the lumbar spine according to 38 C.F.R. § 4.40 and 4.45 for the period prior to March 31, 2003, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 20 percent rating for the Veteran's DJD of the lumbar spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).  Therefore, the Board concludes that the greater weight of evidence is against assigning a higher evaluation.

Finally, the Board has considered whether separate ratings for the Veteran's neurological complaints of the lower extremities are warranted.  As explained above, Diagnostic Code 5293, Note (2) (effective September 23, 2002) provides for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  Were the Veteran's lumbar spine disability rated under Diagnostic Code 5292, effective prior to September 23, 2002, as 20 percent disabling for moderate limitation of motion, a separate rating may be assigned for associated neurologic abnormalities.  Having resolved all doubt in the Veteran's favor regarding his sensory complaints and complaints of pain involving his lower extremities that he attributes to his lumbar spine disability, the Board finds that separate 10 percent ratings for his left and right lower extremity radiculopathy are warranted under Diagnostic Code 8520 (sciatic nerve, incomplete paralysis) for the period prior to March 31, 2003.  The Board notes that higher 20 percent ratings are not warranted because moderate incomplete paralysis of the right or left sciatic nerve is not shown, and there is no other diagnostic code that would provide higher ratings for his neurological abnormalities of the lower extremities.

Therefore, in light of the above, the Board finds that for the period prior to March 31, 2003, the preponderance of evidence is against granting a rating in excess of 20 percent for the Veteran's lumbar spine disability; separate 10 percent ratings, however, are warranted for associated left and right lower extremity radiculopathy.

B.  Period From March 31, 2003 to September 30, 2003

For the period on appeal from March 31, 2003 to September 30, 2003, the Veteran's DJD of the lumbar spine is currently rated as 40 percent disabling under Diagnostic Code 5292 (as in effect prior to September 26, 2003).  See 38 C.F.R. § 4.71a (2002); Board Decision, July 2010.  The Veteran seeks a higher initial rating.

During this period, the Veteran was provided with VA examinations in March 2003 and April 2003.

The March 2003 VA examination report reflects that the Veteran reported increased mobility difficulties involving his lumbosacral spine with increased stiffness and spasm.  He reported pain radiating into his lower extremities, and numbness over the lateral aspect of the right thigh.  He reported daily back pain, and that he had several flares a month which were provoked by increased standing, twisting or bending.  He reported that he had lost two weeks from work due to back pain.  It was noted he worked 60 hours a week at a desk job.  He reported that he was independent in activities of daily living.  On objective examination, no paraspinal muscle spasms were observed.  Straight leg raising was negative on the left and positive on the right at 50 degrees.  Reflexes were noted as 1+.  Muscle strength was 5/5, bilaterally.  The Veteran noted decreased sensation in the L5 dermatome of the right lower extremity.  Range of motion testing revealed forward flexion to 30 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 25 degrees and left lateral rotation to 10 degrees.  The examiner noted significant pain with motion.

An April 2003 VA examination report reflects that the Veteran complained of low back pain increased by standing, bending or extensive physical work, and decreased by heating pads, medication and bed rest.  He denied any significant flare-ups, and denied any limitation in his activities (except he noted that he would pay for it later).  Range of motion testing findings demonstrated forward flexion to 15 degrees, and bilateral lateral flexion to 15 degrees.  He had no additional limitations due to pain, fatigue, weakness or lack of endurance.  There was no evidence of spasms or tenderness.  He had no postural abnormalities or fixed deformities.  The musculature of the back was normal.  Sensory evaluation was normal, and deep tendon reflexes were 2+.  The examiner noted the Veteran had chronic low back pain due to spondylosis, but that the Veteran had no evidence of radiculopathy. 

As noted above, the Veteran's DJD of the lumbar spine is currently rated for the period from March 31, 2003 to September 30, 2003 as 40 percent disabling under old Diagnostic Code 5292 (effective prior to September 26, 2003), which 40 percent rating is the maximum available scheduler rating under that code for "severe" limitation of motion.  

Effective September 26, 2003, disabilities of the spine, including limitation of motion of the spine, are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (current Diagnostic Codes 5235 to 5243).  38 C.F.R. § 4.71a (effective September 26, 2003).  Under the General Rating Formula, the next higher 50 percent rating contemplates ankylosis of the entire thoracolumbar spine, which is not shown in the evidence of record.

The Board has also considered whether, under the General Rating Formula effective September 26, 2003, the Veteran would be entitled to a separate disability rating for any associated neurological abnormalities.  See 38 C.F.R. § 4.71a, Note (1) (2013).  In that regard, 

The Board has considered whether the Veteran would be entitled to a higher disability rating under any other Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under old Diagnostic Code 5295 (effective prior to September 26, 2003), pertaining to lumbar strains, 40 percent is the maximum scheduler rating.

The Veteran would not be entitled to a higher rating under the old Diagnostic Code 5293 (effective prior to September 23, 2002), as the next higher 60 percent rating criteria contemplate "pronounced" symptomatology with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings with little intermittent relief.  In this case, however, although the March 2003 VA examination report shows decreased sensation was found in the right lower extremity, there were no paraspinal muscle spasms, and reflexes were noted as 1+.  A month later, the April 2003 VA examiner found no evidence of spasms, reflexes were all 2+, sensation was found to be normal, and the examiner noted specifically there was no evidence of radiculopathy.  Showing no evidence of radiculopathy in April 2003 is certainly not indicative of neuropathy with little intermittent relief.  Again, the Board adds that the Veteran denied to the April 2003 VA examiner experiencing any significant flare-ups or any limitation in his activities.  Therefore, the Board finds that the above, including the one notation of decreased sensation in the right lower extremity, is not sufficient to bring the Veteran's overall disability picture to more nearly approximate the 60 percent rating criteria for "pronounced" disability, or even for "severe" disability.

The Veteran would not be entitled to a higher rating under the revised Diagnostic Code 5293 (effective September 23, 2002, and later renumbered and revised as 5243), because there is no evidence during this period of incapacitating episodes as defined by the Diagnostic Code 5293 rating criteria in Note 1, specifically, "that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5293, Note 1) (2002).  Therefore, the Veteran's DJD of the lumbar spine symptoms did not even meet the criteria for a compensable rating under revised Diagnostic Code 5293.

With regard to assigning a higher disability ratings for the Veteran's DJD of the lumbar spine according to 38 C.F.R. § 4.40 and 4.45 for the period from March 31, 2003 to September 30, 2003, again, while the Board acknowledges the Veteran's reported complaints of pain and painful motion, the Board finds that painful motion is already contemplated by the currently assigned 40 percent rating for the Veteran's DJD of the lumbar spine.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of Diagnostic Code 5003, painful motion alone may not be deemed limitation of motion).  Therefore, the Board concludes that the greater weight of evidence is against assigning a higher evaluation.

Finally, for the same reasons explained above with regard to the period prior to March 31, 2003, the Board finds that separate 10 percent ratings under Diagnostic Code 8520 (sciatic nerve, incomplete paralysis) for left and right lower extremity radiculopathy are warranted based on the Veteran's complaints and the evidence of record.

Therefore, in light of the above, the Board finds that for the period from March 31, 2003 to September 30, 2003, the preponderance of evidence is against granting a rating in excess of 40 percent for the Veteran's lumbar spine disability; separate 10 percent ratings for left and right lower extremity radiculopathy are warranted.

C.  Extraschedular

With regard to extraschedular consideration, according to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's DJD of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, an extraschedular rating is not appropriate.

In summary, for the reasons explained above, the Board finds that the preponderance of the evidence is against assigning initial disability ratings in excess of 20 percent for the period prior to March 31, 2003, and 40 percent for the period from March 31, 2003 to September 30, 2003; there is not an approximate balance of evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

For the period beginning on October 1, 2003, entitlement to an initial disability rating in excess of 20 percent disabling for DJD of the lumbar spine is dismissed.  

For the period prior to March 31, 2003, entitlement to an initial disability rating in excess of 20 percent for DJD of the lumbar spine is denied.

For the period from March 31, 2003 to September 30, 2003, entitlement to an initial disability rating in excess of 40 percent for DJD of the lumbar spine is denied.

For the period prior to October 1, 2003, entitlement to a separate 10 percent rating for left lower extremity radiculopathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period prior to October 1, 2003, entitlement to a separate 10 percent rating for left lower extremity radiculopathy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


